Exhibit 13.(a).1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Partner Communications Company Ltd. (the “Company”) on Form 20-F/A for the period ending December 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned hereby certify that to the best of our knowledge: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 17, 2010 By: /s/ David Avner ————— Name: David Avner Title: Chief Executive Officer Date: March 17, 2010 By: /s/ Emanuel Avner ————— Name: Emanuel Avner Title: Chief Financial Officer
